BLD-016                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 15-3416
                                       ___________

                             IN RE: RAFAEL VASQUEZ,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 1:14-cv-05297)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  October 16, 2015
              Before: FUENTES, KRAUSE and SCIRICA, Circuit Judges

                             (Opinion filed October 21, 2015)
                                        _________

                                         OPINION*
                                         _________

PER CURIAM

       Pro se petitioner Rafael Vasquez, a federal prisoner, filed a petition for a writ of

mandamus pursuant to 28 U.S.C. § 1651, seeking an order directing the United States

District Court for the District of New Jersey to order the government to respond to

Vasquez’s motion to vacate his sentence filed pursuant to 28 U.S.C. § 2255. On October




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
13, 2015, the government filed its answer to Vasquez’s motion. Because Vasquez has

now received the relief he sought, we will dismiss the petition as moot.




                                            2